     4:18-cr-03089-JMG-CRZ Doc # 59 Filed: 03/04/21 Page 1 of 3 - Page ID # 192




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                        Plaintiff,                                4:18-CR-3089

    vs.                                                              ORDER

    NICOLE L. DELGADO,

                        Defendant.


          This matter is before the Court on the defendant's request for a sentence
reduction, which has been filed as a motion for compassionate release pursuant
to 18 U.S.C. § 3582(c)(1)(A).1 Filing 53. The defendant's motion will be denied.
          The defendant requests a sentence reduction based on her efforts to
rehabilitate herself, as well as her desire to be with her family. Filing 53.
Pursuant to § 3582(c)(1)(A), a defendant may (after exhausting her
administrative remedies) move for reduction of her term of imprisonment
based upon "extraordinary and compelling reasons." The Court, after
considering the factors enumerated in 18 U.S.C. § 3553(a), may grant the
motion if extraordinary and compelling reasons warrant the reduction, and
such a reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2), the Court




1   The Court has so construed the defendant's request because, aside from § 3582(c)(1)(A)(i),
as amended, § 603(b), 132 Stat. 5194, the Court lacks jurisdiction to modify an imposed term
of imprisonment. See generally United States v. Austin, 217 F.3d 595, 597-98 (8th Cir. 2000),
overruled on other grounds by United States v. Watson, 623 F.3d 542, 544 (8th Cir. 2010); see
also Dillon v. United States, 560 U.S. 817, 824 (2010).
     4:18-cr-03089-JMG-CRZ Doc # 59 Filed: 03/04/21 Page 2 of 3 - Page ID # 193




must also find that the defendant is not a danger to the safety of any other
person or to the community.2
         The Court must deny the defendant's motion, for two reasons. First, as
mentioned above, the Court may consider a defendant's motion for
compassionate release only "after the defendant has fully exhausted all
administrative rights to appeal a failure of the Bureau of Prisons to bring a
motion on the defendant’s behalf or the lapse of 30 days from the receipt of
such a request by the warden of the defendant’s facility, whichever is earlier."
§ 3582(c)(1)(A). And the defendant doesn't allege she presented her request to
the Bureau of Prisons, so she hasn't exhausted her administrative remedies.
         But beyond that, the defendant's motion falls short. The "extraordinary
and compelling reasons" that might warrant a compassionate release are such
things as terminal illness, degenerative physical or mental condition, or the
death or incapacitation of a partner or caregiver. See § 1B1.13 cmt. n.1. The
defendant's attempts to improve herself are commendable and her desire to be
with her family is understandable, but those are not the sort of "extraordinary
and compelling reasons" that justify a reduced sentence. Accordingly,


         IT IS ORDERED that the defendant's motion for compassionate
         release (filing 53) is denied.




2   Section 1B1.13 has not been amended in response to the statutory changes wrought by the
First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), and so no longer
remains "applicable" guidance for the current version of § 3582(c)(1)(A)(i), but the Court may
consider the criteria set forth in § 1B1.13 to the extent they remain helpful and relevant.
United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *3 (D. Neb. May 26, 2020).


                                            -2-
4:18-cr-03089-JMG-CRZ Doc # 59 Filed: 03/04/21 Page 3 of 3 - Page ID # 194




   Dated this 4th day of March, 2021.


                                         BY THE COURT:


                                         John M. Gerrard
                                         Chief United States District Judge




                                   -3-
